Reasons for Allowance

1. 	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious every element of independent claims 1, 8, and 15, wherein it provides a computer-implemented method comprising: 
in response to receiving a request to depict location information on a map environment,
generating, by the one or more processors, a first set of directional arrows, 
wherein each directional arrow of a first set of directional arrows is
associated with at least one location from a first set of locations, and 
parameters associated with the respective at least one location from the set locations; and 
modifying the map environment shown on the graphical user interface based on a selection of the first set of directional arrows by displaying respective, weighted directional arrows of the first set of directional arrows according to distance and parameters for each location from the set of locations.
In particular, the prior art is silent in teaching, or suggesting a method wherein the indication of the first, second, and third parameters provided by the display of the first set of directional arrows, comprises: a weight of the first set of directional arrows, a direction of the first set of directional arrows, a length of the first set of directional arrows, and a color of the first set of directional arrows.          
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661